Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/28/2019.
Claims 1-3 and 8-9 are pending and have been examined.
Claims 1-3 and 8-9 are rejected.

Response to Arguments
Applicant's arguments filed 03/13/2020 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 6671661), in view of Surendran et al. (US 20070294241; “Surendran” hereinafter), and further in view of Agarwal et al. (US 20090055139; “Agarwal” hereinafter).
As per Claim 1, rejection for claim 1 is incorporated and further Bishop teaches:  A model estimation device comprising:
a hidden variable variational probability calculation processing unit which acquires parameters of a hidden variable model (Bishop [cl.8 lns 25-50: “For this model to be made use of, in practice the joint distribution must be able to be marginalized with respect to W, .alpha., .mu., and .sigma..sup.2, as well as the latent variables [x.sub.n ]-that is, a predictive density must be determined, by marginalizing the posterior distribution over the parameters of the data model.”]) and calculating a [constrained] hidden variable variational probability as a hidden variable posterior probability close to a previously-given distribution by use of the parameters (Bishop [cl.10 ln 62-cl.11 ln 10: “In this section of the detailed description, an approximation framework for marginalizing the posterior distribution over the parameters of the data model, to determine the predictive density, is presented.”]);
a model parameter optimization processing unit which optimizes the parameters of the hidden variable model by use of the [constrained] hidden variable variational probability (Bishop [cl.8 ln 60-; and
an optimality determination processing unit which determines whether a marginalized log likelihood function using the optimized parameters is converged (Bishop [cl.8 lns 25-35: “For this model to be made use of, in practice the joint distribution must be able to be marginalized with respect to W, .alpha., .mu., and .sigma..sup.2, as well as the latent variables [x.sub.n ]-that is, a predictive density must be determined, by marginalizing the posterior distribution over the parameters of the data model.”]; [cl.12 lns 50-55: “In order to monitor the convergence of the variational optimization, it is convenient to be able to evaluate the lower bound on the marginal log likelihood.”]),
wherein when it is determined that the marginalized log likelihood function is not converged,
the hidden variable variational probability calculation processing unit recalculates a [constrained] hidden variable variational probability by use of the optimized parameters, the model parameter optimization processing unit re-optimizes the parameters of the hidden variable model by use of the calculated [constrained] hidden variable variational probability (Bishop [cl.13 lns 15-30: “In 404, the groups of variables are cycled through in turn, re-estimating each distribution. At each re-estimation, in 406 only moments of those variables corresponding to the Markov variable need updating. If convergence has not been achieved in conjunction with the predetermined criterion, the method iterates again at 404.”]; [cl.12 lns 50-67: “In order to monitor the convergence of the variational optimization, it is convenient to be able to evaluate the lower bound on the marginal log likelihood.”]), and
when it is determined that the marginalized log likelihood function is converged, the [constrained] hidden variable variational probability and the parameters used for the marginalized log likelihood function are output, [wherein the model parameter optimization processing unit increases marginalized log likelihood monotonically by updating the constrained hidden variable variational probability], wherein the model estimation device is realized as hardware (Bishop [cl.1 lns 65-70: “. . . generating output data based on the posterior distribution (such as, a data model, a plurality of principal components, and/or a distribution) . . .”]; [Claim 1]).
Even though Bishop teaches constraining variables using the hidden variable probabilistic function, it does not explicitly teach, but Surendran in an analogous art teaches: 
constrained hidden variable variational probability (Surendran [0061: “It is estimated by maximizing the complete data log-likelihood (with appropriate constraints, as follows . . .”)]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the constrained calculation disclosed in Surendran into the probability algorithm of Bishop. The modification would be obvious because one of ordinary skill in the art would be knowledged in the well-known probabilistic algorithm and it would have been obvious to try different variations of the algorithm.
Bishop in view of Surendran does not explicitly teach, but Agarwal in an analogous art teaches:
wherein the model parameter optimization processing unit increases marginalized log likelihood monotonically by updating the [predictive algorithm] (Agarwal [0040, 0052: Describing monotonically increasing marginalized likelihood for optimization. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the constrained calculation disclosed in Surendran in view of Bishop into the probability algorithm of Agarwal because they are both known mathematical functions. The modification would be obvious because one of ordinary skill in the art would be knowledged in the well-known probabilistic algorithm and it would have been obvious to try different variations of the algorithm.


As per Claim 2, rejection for claim 1 is incorporated and further Bishop teaches:  The model estimation device according to claim 1,
wherein the hidden variable variational probability calculation processing unit includes:
a variational problem solution space calculation processing unit which calculates a presence range of a [constrained] hidden variable variational probability for increasing a lower bound of a marginalized log likelihood function (Bishop [cl.12 lns 50-55: “In order to monitor the convergence of the variational optimization, it is convenient to be able to evaluate the lower bound on the marginal log likelihood.”]; [cl.11 lns 440-45: “However, this does not lead to any simplification of the problem; in order to make progress it is necessary to consider a more restricted range of Q distributions.”]); and
a [constrained] variational problem calculation processing unit which calculates a [constrained] hidden variable variational probability close to a previously-given distribution from the presence range (Bishop [cl.11 lns 1-10: “In particular, the approximation framework described in this section relates to performing a variational inference based on an approximation to the posterior distribution, using a factorized distribution.”]).
Even though Bishop teaches constraining variables using the hidden variable probabilistic function, Surendran in an analogous art teaches: 
constrained hidden variable variational probability (Surendran [0061: “It is estimated by maximizing the complete data log-likelihood (with appropriate constraints, as follows . . .”)]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the constrained calculation disclosed in Surendran into the probability algorithm of Bishop. The modification would be obvious because one of ordinary skill in the art would be knowledged in the well-known probabilistic algorithm and it would have been obvious to try different variations of the algorithm.

As per Claim 3, rejection for claim 1 is incorporated and further Bishop teaches:  
The model estimation device according to claim 1, comprising:
a data input device which acquires candidates of the number of hidden states in a hidden variable model, and parameters of the hidden variable (Bishop [cl.1 lns 61-65: “In one embodiment, a computer-implemented method for performing Bayesian PCA includes inputting a data model . . .”]; [cl.2 lns 10-15: “A prior distribution, such as P(μ, W, a2), is received over the parameters of the inputted data model.”]);
a hidden state number setting unit which selects and sets the number of hidden states from among the acquired candidates of the number of hidden states (Bishop [cl.7 lns 24-55: “Embodiments of the invention control the effective dimensionality of the latent space (corresponding to the number of retained principal components). Furthermore, embodiments of the invention avoid discrete model selection and instead utilize continuous hyper-parameters to determine automatically an appropriate effective dimensionality for the latent space as part of the process of Bayesian inference. . . . The dimensionality of the latent space is set to its maximum possible value q=d-1.”]);
an initialization processing unit which initializes the parameters and a [constrained] hidden variable variational probability (Bishop [cl.13 lns 15-25: “Thus, to marginalize the posterior distribution over the parameters of the data model, as represented by 400, iteration of 404 and 406 is performed ( after initialization in 402) until the parameters satisfy a suitable predetermined convergence criterion. In 402, the moments are initialized.”]);
an optimum model selection processing unit which, when a marginalized log likelihood function based on the parameters optimized by the model parameter optimization processing unit is larger than a currently-set marginalized log likelihood function, sets a model indicated by the larger marginalized log likelihood function as an optimum model (Bishop [cl.11 lns 1-10: “In particular, the ; and
a model estimation result output device which outputs a model estimation result including a [constrained] hidden variable variational probability and parameters of the optimum model (Bishop [cl.8 lns 55-60: “In 904, a learning algorithm is applied to generate the output data desired--for example, a (second) data model based on Bayesian PCA, a number of principal components (viz., the optimal dimensionality) of the data model, a distribution of the data model, etc. This is specifically accomplished by performance of 906 and 908.”]; [cl.9 lns 5-10: “Finally, in 910, the output data is output. The invention is not limited to the manner by which output is accomplished. For example, in one embodiment, it can be output to a further analysis program or software component, that allows for analysis and conclusions to be drawn.”]),
wherein when a non-optimized candidate of the number of hidden states is present,
the hidden state number setting unit sets the non-optimized candidate of the number of hidden states as the number of hidden states, the initialization processing unit re-initializes the parameters and the [constrained] hidden variable variational probability, the hidden variable variational probability calculation processing unit recalculates a [constrained] hidden variable variational probability, the model parameter optimization processing unit re-optimizes the parameters of the hidden variable model, and the optimality determination processing unit re-determines whether the marginalized log likelihood function is converged (Bishop [cl.11 lns 1-10: “In particular, the approximation framework described in this section relates to performing a variational inference based on an approximation to the posterior distribution, using a factorized distribution.”]; [cl.13 lns 15-30: “In 404, the groups of variables are cycled through in turn, re-estimating each distribution. At each re-estimation, in 406 only moments of those variables corresponding to the Markov variable need updating. If convergence has not been achieved in conjunction with the .
Even though Bishop teaches constraining variables using the hidden variable probabilistic function, Surendran in an analogous art teaches: 
constrained hidden variable variational probability (Surendran [0061: “It is estimated by maximizing the complete data log-likelihood (with appropriate constraints, as follows . . .”)]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the constrained calculation disclosed in Surendran into the probability algorithm of Bishop. The modification would be obvious because one of ordinary skill in the art would be knowledged in the well-known probabilistic algorithm and it would have been obvious to try different variations of the algorithm.

Claim 8 is the method claim corresponding to device claim 1.  Bishop discloses a method (Bishop [cl.2]) for executing the device of claim 1.  Thus, claim 8 is rejected under the same rationale set forth in connection the rejection of claim 1.

Claim 9 is the computer readable information recording medium claims corresponding to device claim 1.  Bishop discloses a computer readable information recording medium (Bishop [cl.2]) for executing the device of claim 1.  Thus, claim 9 is rejected under the same rationale set forth in connection the rejection of claim 1.

Comments

Pya et al., “Shape constrained additive models”, 2015 – describes constrained variables used in calculating likelihood.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/12/2021
/TAELOR KIM/Primary Examiner, Art Unit 2156